Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An explanation of how the amended claims would be rejected is provided below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 1, 3-4, 6-8, 10, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Sakane (WO 2014/061648 A1, US 2015/0232620 A1 is English language equivalent and is used for citation).
Regarding claim 1, Sakane teaches a curable resin composition [0014] for use in an electrical insulating material [0090], wherein the curable resin composition comprises an alicyclic epoxy compound and a cationic curing agent [0014], wherein the alicyclic epoxy compound is a compound having at least one or more aliphatic ring (alicyclic) structures and one or more epoxy groups in the molecule (in one molecule) [0043], wherein the cationic curing agent is a compound having the function of allowing the curing reaction (cationic polymerization reaction) of a cationically polymerizable compound (particularly the alicyclic epoxy compound) to proceed [0065], wherein the cationic curing agent is a complex of a Lewis acid and base [0066] that is a boron trifluoride-organic amine complex or a boron trichloride-dimethyloctylamine complex [0067], a cationic catalyst [0065] that is a hexafluoroantimonate salt [0070], or two or more cationic curing agents in combination [0065], wherein the curable resin composition comprises 10 to 100% by weight of the alicyclic epoxy compound based on 100% by weight of compounds having an epoxy group contained in the curable resin composition, 1 to 40 parts by weight of a radical polymerizable compound based on 100 parts by weight of the total amount of the compounds having an epoxy group contained in the curable epoxy resin composition, and 0.01 to 15 parts by weight of the cationic 3 amine complex, a blocked super acid, or optionally a BX3 amine complex and a blocked super acid, the “X” in BX3 standing for a halogenide, the amount of at least one of the BX3 amine complex and the blocked super acid based on a specified application of the epoxy resin composition; wherein the epoxy resin composition is substantially anhydride-free such that any amount of anhydride in the epoxy resin composition does not contribute to hardening of the epoxy resin composition. Sakane’s boron trifluoride-organic amine complex or boron trichloride-dimethyloctylamine complex reads on the claimed BX3 amine complex, and Sakane’s hexafluoroantimonate salt reads on the claimed block super acid.
Sakane does not teach the claimed content of the catalyst system with sufficient specificity. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to optimize the parts by weight of Sakane’s cationic curing agent to be from 0.5 to 5 parts by weight based on 100 parts by weight of the total amount of the compounds having an epoxy group contained in Sakane’s curable epoxy resin composition, which would read on the limitation wherein the catalyst system is present in a content of 0.5 - 5 phr in the epoxy resin composition as claimed. 
Sakane does not teach a specific embodiment wherein the catalyst system comprises a BX3 amine complex and a blocked super acid, the “X” in BX3 standing for a halogenide. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select a combination of Sakane’s boron trifluoride-organic amine complex or boron trichloride-dimethyloctylamine complex and Sakane’s hexafluoroantimonate salt as Sakane’s cationic curing agent, which would read on the limitation wherein the catalyst system comprises a BX3 amine complex and a blocked super acid, the “X” in BX3 standing for a halogenide as claimed. One of 
The limitation wherein the epoxy resin composition is an epoxy resin composition in an outdoor application of an electrical insulation, the outdoor application with the epoxy resin composition comprising utilization in a temperature range not below -40°C and not above +70°C, a humidity up to 100%, a UV index up to 11, and/or a salinity of 3 amine complex may be present in an amount of about 2 phr in the epoxy composition used in embodiments described herein [0036], that he blocked super acids may be present between about 0.5 phr and about 5 phr in the epoxy composition used in embodiments described herein regarding desired properties of cracking at low temperatures [0036], that the epoxy resin composition as described in embodiments described herein may beneficially be used for decreasing cracking effects in outdoor applications [0041], and that the epoxy resin composition withstands temperatures of minimum -40°C without cracking [0041]. Therefore, the epoxy resin composition that is rendered obvious by Sakane would naturally function as 
Regarding claim 3, Sakane teaches that the curable resin composition comprises an alicyclic epoxy compound and a cationic curing agent [0014], wherein the cationic curing agent is a complex of a Lewis acid and base [0066] that is a boron trichloride-dimethyloctylamine complex [0067], a cationic catalyst [0065] that is a hexafluoroantimonate salt [0070], or two or more cationic curing agents in combination [0065], which optionally reads on the limitation wherein the BX3 amine complex is a N,N-dimethyl-octyl amino complex of boron trichloride or derivatives of a N,N-dimethyl-octyl amino complex of boron trichloride as claimed.
Sakane does not teach a specific embodiment wherein the BX3 amine complex is a N,N-dimethyl-octyl amino complex of boron trichloride or derivatives of a N,N-dimethyl-octyl amino complex of boron trichloride. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select a combination of Sakane’s boron trichloride-dimethyloctylamine complex and Sakane’s hexafluoroantimonate salt as Sakane’s cationic curing agent, which would read on the limitation wherein the BX3 amine complex is a N,N-dimethyl-octyl amino complex of boron trichloride or derivatives of a N,N-dimethyl-octyl amino complex of boron trichloride as claimed. One of ordinary skill in the art would have been motivated to do 
Regarding claim 4, as explained above for claim 1, before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select a combination of Sakane’s boron trifluoride-organic amine complex or boron trichloride-dimethyloctylamine complex and Sakane’s hexafluoroantimonate salt as Sakane’s cationic curing agent, which would read on the limitation wherein the blocked 
Regarding claim 6, Sakane teaches that the cationic curing agent is a complex of a Lewis acid and base [0066] that is a boron trifluoride-organic amine complex or a boron trichloride-dimethyloctylamine complex [0067], a cationic catalyst [0065] that is a hexafluoroantimonate salt [0070], or two or more cationic curing agents in combination [0065], wherein the curable resin composition comprises 10 to 100% by weight of the alicyclic epoxy compound based on 100% by weight of compounds having an epoxy group contained in the curable resin composition, 1 to 40 parts by weight of a radical polymerizable compound based on 100 parts by weight of the total amount of the compounds having an epoxy group contained in the curable epoxy resin composition, and 0.01 to 15 parts by weight of the cationic curing agent [0014], which reads on the limitation wherein the content of the BX3 amine complex in the composition is up to 15 phr. The phr is based on the following calculation: 15 / 100 * 100 = 15.
Sakane does not teach a specific wherein the content of the BX3 amine complex in the composition is between 1.5 and 3 phr. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select a combination of Sakane’s boron trifluoride-organic amine complex or boron trichloride-dimethyloctylamine complex and Sakane’s hexafluoroantimonate salt as Sakane’s cationic curing agent. One of ordinary skill in the art would have been motivated to do so because Sakane teaches that the cationic curing agent is a complex of a Lewis acid and base [0066] that is a boron trifluoride-organic amine complex or a boron trichloride-dimethyloctylamine complex [0067], a cationic catalyst [0065] that is a 
Sakane does not teach a specific wherein the content of the BX3 amine complex in the composition is between 1.5 and 3 phr. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to optimize the parts by weight of Sakane’s cationic curing agent to be from 0.5 to 5 parts by weight based on 100 parts by weight of the total amount of the compounds having an epoxy group contained in Sakane’s curable epoxy resin composition, and to optimize the parts by weight of Sakane’s boron trifluoride-organic amine complex or boron trichloride-3 amine complex in the composition is between 1.5 and 3 phr as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for optimizing heat resistance, light resistance, and transparency of a cured product of Sakane’s curable resin composition because Sakane teaches that the curable resin composition comprises 10 to 100% by weight of the alicyclic epoxy compound based on 100% by weight of compounds having an epoxy group contained in the curable resin composition, 1 to 40 parts by weight of a radical polymerizable compound based on 100 parts by weight of the total amount of the compounds having an epoxy group contained in the curable epoxy resin composition, and 0.01 to 15 parts by weight of the cationic curing agent [0014], and that by using the cationic curing agent within the above range, a cured product having excellent heat resistance, light resistance, and transparency can be obtained [0073], which means that the parts by weight of Sakane’s cationic curing agent based on 100 parts by weight of the total amount of the compounds having an epoxy group contained in Sakane’s curable epoxy resin composition and the parts by weight of Sakane’s boron trifluoride-organic amine complex or boron trichloride-dimethyloctylamine complex based on 100 parts by weight of the total amount of the compounds having an epoxy group contained in Sakane’s curable epoxy resin composition would have affected heat resistance, light resistance, and transparency of a cured product of Sakane’s curable resin composition.

Regarding claim 8, Sakane teaches that the curable resin composition comprises an alicyclic epoxy compound [0014], wherein the alicyclic epoxy compound is a compound having at least one or more aliphatic ring (alicyclic) structures and one or more epoxy groups in the molecule (in one molecule) [0043], which reads on the limitation wherein the aliphatic epoxy resin is a cycloaliphatic resin as claimed.
Regarding claim 10, Sakane teaches a cured product obtained by curing a curable resin composition comprising an alicyclic epoxy compound and a cationic curing agent [0014]. As explained above for claim 1, before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select a combination of Sakane’s boron trifluoride-organic amine complex or boron trichloride-dimethyloctylamine complex and Sakane’s hexafluoroantimonate salt as Sakane’s cationic curing agent. Sakane teaches that the cationic curing agent is a compound having the function of allowing the curing reaction of a cationically polymerizable compound, particularly the alicyclic epoxy compound, to proceed [0065], that the boron 
Regarding claim 12, the limitation wherein the outdoor application with the epoxy resin composition comprises utilization in at least one of: in medium and/or high-voltage insulations for outdoor environments, support insulators, current and voltage transformers and sensors, bushings, as impregnating resins, for outdoor insulators associated with high-voltage lines, in long-rods, in composite and cap-type insulators, in base insulators, in the production of insulators associated with outdoor power switches, in measuring transducers, in lead-throughs, in overvoltage protectors, in switchgear constructions, in power switches, dry-type transformers and electrical machines, in coating materials for transistors and other semiconductor elements is interpreted as being an intended use for the epoxy resin composition. The epoxy resin composition that is rendered obvious by Sakane is capable of performing the intended use because Sakane renders obvious all of the claimed ingredients, amounts, process steps, and process conditions of the epoxy resin composition according to claim 1 as explained above. Also, Sakane teaches that the curable resin composition is used in an application that is electrical insulating materials [0090]. To satisfy an intended use limitation which is limiting, a prior art structure which is capable of performing the 3 amine complex may be present in an amount of about 2 phr in the epoxy composition used in embodiments described herein [0036], that he blocked super acids may be present between about 0.5 phr and about 5 phr in the epoxy composition used in embodiments described herein regarding desired properties of cracking at low temperatures [0036], that the epoxy resin composition as described in embodiments described herein may beneficially be used for decreasing cracking effects in outdoor applications [0041], and that the epoxy resin composition withstands temperatures of minimum -40°C without cracking [0041]. Therefore, the epoxy resin composition that is rendered obvious by Sakane would naturally function as an epoxy resin composition comprising utilization as claimed. When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (MPEP 2112.01(I)). If the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (MPEP 2112.01(II)).
Regarding claim 13, the Office recognizes that all of the claimed physical properties are not positively taught by Sakane, namely wherein the epoxy resin composition passes an inclined tracking and erosion test according to standard IEC 
Regarding claim 14, the Office recognizes that all of the claimed physical properties are not positively taught by Sakane, namely wherein the epoxy resin composition withstands temperatures at a minimum -40°C without cracking. However, Sakane renders obvious all of the claimed ingredients, amounts, process steps, and process conditions of the epoxy resin composition according to claim 1 as explained above. Furthermore, the instant application recites that the present invention provides the use of an epoxy resin composition which shows cracking resistance [0015], that the anhydride-free epoxy resin compositions used in embodiments described herein withstand the mechanical and electrical requirements for electrical outdoor applications such as cracking at low temperatures without using anhydrides [0017], that in some embodiments, in particular if cracking at low temperatures is regarded, the BX3 amine complex may be present in an amount of about 2 phr in the epoxy composition used in embodiments described herein [0036], and that the epoxy resin composition as described in embodiments described herein may beneficially be used for decreasing cracking effects in outdoor applications [0041]. Therefore, the claimed physical properties would naturally arise from the epoxy resin composition that is rendered obvious by Sakane. When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (MPEP 2112.01(I)). If the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (MPEP .

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sakane (WO 2014/061648 A1, US 2015/0232620 A1 is English language equivalent and is used for citation) as applied to claim 1, and further in view of Schaal et al. (US 2009/0186975 A1).
Regarding claim 9, Sakane renders obvious the epoxy resin composition according to claim 1 as explained above. Sakane teaches that the curable resin composition comprises an alicyclic epoxy compound [0014].
Sakane does not teach that the aliphatic epoxy resin is based on a diglycidyl ester of hexahydrophthalic acid. However, Schaal teaches hexahydro-o-phthalic acid-bis-glycidyl ester that is a cycloaliphatic epoxy resin [0047] that is an epoxy resin [0044] that is present in an epoxy resin composition [0010] that optionally further comprises an accelerant [0054] that is a complex of a tertiary amine with boron trichloride or boron trifluoride [0055], wherein the epoxy resin composition is used to prepare electrical insulations comprising a hardened product of the epoxy resin composition [0005]. Sakane and Schaal are analogous art because both references are in the same field of endeavor of an electrical insulation comprising an epoxy resin composition, the epoxy resin composition comprising an aliphatic epoxy resin, a catalyst system, the catalyst .

Response to Arguments
Applicant’s arguments, see p. 6, filed 08/02/2021, with respect to the objection to claim 14 have been fully considered and are persuasive.  The objection to claim 14 has been withdrawn.
p. 6, filed 08/02/2021, with respect to the rejection of claims 1, 3-4, 6-10, and 12-14 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, have been fully considered and are persuasive.  The rejection of claims 1, 3-4, 6-10, and 12-14 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn.
Applicant's arguments filed 08/02/2021 have been fully considered but they are not persuasive. In response to the applicant’s argument that Sakane does not teach the claimed content of the catalyst system with any specificity (p. 7), Sakane teaches that the curable resin composition comprises 10 to 100% by weight of the alicyclic epoxy compound based on 100% by weight of compounds having an epoxy group contained in the curable resin composition, 1 to 40 parts by weight of a radical polymerizable compound based on 100 parts by weight of the total amount of the compounds having an epoxy group contained in the curable epoxy resin composition, and 0.01 to 15 parts by weight of the cationic curing agent [0014], which reads on the limitation wherein the catalyst system is present in a content of 0.01 - 15 phr in the epoxy resin composition, which encompasses the claimed content of the catalyst system. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to optimize the parts by weight of Sakane’s cationic curing agent to be from 0.5 to 5 parts by weight based on 100 parts by weight of the total amount of the compounds having an epoxy group contained in Sakane’s curable epoxy resin composition, which would read on the limitation wherein the catalyst system is present in a content of 0.5 - 5 phr in the epoxy resin composition as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for optimizing heat .
In response to the applicant’s argument that Sakane provides 16 examples of curable resin composition and none of them disclose the claimed content of the catalyst system (p. 7), the rejection of the claims that is set forth in the Final Office Action and in this Advisory Action is not based on Sakane’s examples. The rejection of the claims is based on Sakane’s broader disclosure. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments (MPEP 2123(II)). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments (MPEP 2123(I)).

In response to the applicant’s argument that the Office Action has not shown a reasonable expectation of success (p. 8), one of ordinary skill in the art would have had a reasonable expectation of success in making the proposed modifications that are explained in the rejection of claim 1 because Sakane teaches that the curable resin composition comprises an alicyclic epoxy compound and a cationic curing agent [0014], wherein the cationic curing agent is a complex of a Lewis acid and base [0066] that is a boron trifluoride-organic amine complex or a boron trichloride-dimethyloctylamine complex [0067], a cationic catalyst [0065] that is a hexafluoroantimonate salt [0070], or two or more cationic curing agents in combination [0065], wherein the curable resin composition comprises 10 to 100% by weight of the alicyclic epoxy compound based on 100% by weight of compounds having an epoxy group contained in the curable resin composition, 1 to 40 parts by weight of a radical polymerizable compound based on 100 parts by weight of the total amount of the compounds having an epoxy group contained in the curable epoxy resin composition, and 0.01 to 15 parts by weight of the cationic curing agent [0014]. Therefore, Sakane’s teachings read on wherein the catalyst system is present in a content of 0.01 - 15 phr in the epoxy resin composition, which encompasses the claimed content of the catalyst system. Sakane’s teachings also read on the catalyst system comprising a BX3 amine complex, a blocked super acid, or optionally a BX3 amine complex and a blocked super acid, the “X” in BX3 standing for a 3 amine complex and a blocked super acid as claimed.
In response to the applicant’s argument that the Examiner has taken what Sakane teaches and then states it would be obvious to change what Sakane teaches to reach the recitations of the catalyst system and the recitations of that the catalyst system comprise a BX3 amine complex and a block super acid, the “X” in BX3 standing for a halogenide, and that the Office cannot do this (p. 8), the Office recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, one of ordinary skill in the art would have been motivated to optimize the parts by weight of Sakane’s cationic curing agent to be from 0.5 to 5 parts by weight based on 100 parts by weight of the total amount of the compounds having an epoxy group contained in Sakane’s curable epoxy resin composition because it would have been beneficial for optimizing heat resistance, light resistance, and transparency of a cured product of Sakane’s curable resin composition because Sakane teaches that the curable resin composition comprises 10 to 100% by weight of the alicyclic epoxy compound based on 100% by weight of compounds having an epoxy group contained in the curable resin composition, 1 to 40 parts by weight of a radical polymerizable compound based on 100 parts by weight of the total amount of the compounds having 
In response to the applicant’s argument that the Office must show the claim content of the catalyst system in the cited reference with sufficient specificity without changing the intended purpose of the cited reference(s) and not adding a missing limitation to the cited reference(s) and that the Office Action has not done this (p. 8-9), Sakane teaches that the curable resin composition [0014] is for use in wide applications such as various electrical and electronic materials such as electrical insulating materials [0090], which is the intended purpose of Sakane’s curable resin composition. The proposed modification that is explained in the rejection of claim 1 would not change the intended purpose of Sakane and does not add a missing limitation to the cited reference because the proposed medication involves optimizing within the range taught by Sakane because Sakane teaches that the curable resin composition comprises 10 to 100% by weight of the alicyclic epoxy compound based on 100% by weight of compounds having an epoxy group contained in the curable resin composition, 1 to 40 parts by weight of a radical polymerizable compound based on 100 parts by weight of the total amount of the compounds having an epoxy group contained in the curable epoxy resin composition, and 0.01 to 15 parts by weight of the cationic curing agent 
In response to the applicant’s argument that is similar to Nidec Motor Corp. v. Zhongshan Broad Ocean Motor, where the Court reversed the Patent Office’s Board holding that anticipation can be found even when a prior art reference fails to disclose a claim element so long as a skilled artisan reading the reference would “at once envisage” the claimed arrangement and the Board cited to Kennametal Inc. v. Ingersoll Cutting Tool Co., 780 F.3d 1376, 1381 (p. 9), the rejection of the claims in this Advisory Action and in the Final Office Action is not based on anticipation and is instead based on obviousness. In contrast, the facts in the cases cited by the applicant are based on anticipation. Therefore, the facts in the cases that are cited by the applicant are different 
In response to the applicant’s argument that the Office must show the recitations of the claims (p. 9), the Office addressed every claim limitation in the rejection of the claims in this Advisory Action and in the Final Office Action.
In response to the applicant’s argument that the Office cannot fill in the missing limitations as has been done here (p. 9), the proposed modification that is explained in the rejection of claim 1 does not “fill in the missing limitations” because the proposed modification involves optimizing within the range taught by Sakane because Sakane teaches that the curable resin composition comprises 10 to 100% by weight of the alicyclic epoxy compound based on 100% by weight of compounds having an epoxy group contained in the curable resin composition, 1 to 40 parts by weight of a radical polymerizable compound based on 100 parts by weight of the total amount of the compounds having an epoxy group contained in the curable epoxy resin composition, and 0.01 to 15 parts by weight of the cationic curing agent [0014], which reads on the limitation wherein the catalyst system is present in a content of 0.01 - 15 phr in the epoxy resin composition, which encompasses the claimed content of the catalyst system. The proposed modification does not “fill in the missing limitations” also because the proposed modification involves selecting a combination of Sakane’s boron trifluoride-organic amine complex or boron trichloride-dimethyloctylamine complex and Sakane’s hexafluoroantimonate salt as Sakane’s cationic curing agent, which is an optional embodiment of Sakane because Sakane teaches that the cationic curing agent is a complex of a Lewis acid and base [0066] that is a boron trifluoride-organic amine 3 amine complex and a blocked super acid as claimed.
In response to the applicant’s argument that Sakane fails to disclose or suggest an aliphatic epoxy resin because no aliphatic epoxy resin is described in paragraphs [0043] to [0057] of Sakane, the alicyclic epoxy compound of Sakane is not an aliphatic epoxy resin, and if Sakane had been thinking of aliphatic resins, then Sakane would have mentioned it at least once in these paragraphs of Sakane (p. 9), Sakane teaches that the curable resin composition comprises an alicyclic epoxy compound [0014], wherein the alicyclic epoxy compound is a compound having at least one or more aliphatic ring (alicyclic) structures and one or more epoxy groups in the molecule (in one molecule) [0043]. The specification of the instant application recites that “the epoxy composition used in embodiments described herein may include an aliphatic epoxy resin, in particular a cycloaliphatic resin” [0032]. IUPAC defines alicyclic compounds as aliphatic compounds having a carbocyclic ring structure which may be saturated or unsaturated, but may not be a benzenoid or other aromatic system, and IUPAC defines aliphatic compounds as acyclic or cyclic, saturated or unsaturated carbon compounds, excluding aromatic compounds (IUPAC. Compendium of Chemical Terminology, 2nd ed. (the "Gold Book"). Compiled by A. D. McNaught and A. Wilkinson. Blackwell Scientific Publications, Oxford (1997). Online version (2019-) created by S. J. Chalk. ISBN 0-9678550-9-8. https://doi.org/10.1351/goldbook). Therefore, the term alicyclic epoxy compound is a synonym for the term cycloaliphatic epoxy resin, which the 
In response to the applicant’s argument that Sakane describes 16 examples of curable resin composition and that none of these examples disclose a catalyst system present in a content of 0.5 -5 phr in the epoxy resin composition and the aliphatic epoxy resin is curable with the catalyst system present, where the catalyst comprises a BX3 amine complex and a blocked super acid, the “X” in BX3 standing for a halogenide, the amount of at least one of the BX3 amine complex and the blocked super acid based on a specified application of the epoxy resin composition (p. 9-10), the rejection of the claims that is set forth in the Final Office Action and in this Advisory Action is not based on Sakane’s examples. The rejection of the claims is based on Sakane’s broader disclosure. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments (MPEP 2123(II)). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments (MPEP 2123(I)).
In response to the applicant’s argument that one of ordinary skill in the art, which the Office Action does not define, after reviewing Sakane would not have found it obvious to optimize Sakane to have a catalyst system present in a content of 0.5 – 5 phr (p. 10), the Office defines one of ordinary skill in the art as one of ordinary skill in the art who would be reading the Sakane reference, who is one of ordinary skill in the art of 
In response to the applicant’s argument that to hold otherwise would be using the claimed recitations of the present application as a roadmap to indicate what one of In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). The Office’s judgement on obviousness takes into account only the teachings of Sakane, which was within the level of one of ordinary skill in the art before the effective filing date of the claimed invention. Specifically, one of ordinary skill in the art would have been motivated to optimize the parts by weight of Sakane’s cationic curing agent to be from 0.5 to 5 parts by weight based on 100 parts by weight of the total amount of the compounds having an epoxy group contained in Sakane’s curable epoxy resin composition because it would have been beneficial for optimizing heat resistance, light resistance, and transparency of a cured product of Sakane’s curable resin composition because Sakane teaches that the curable resin composition comprises 10 to 100% by weight of the alicyclic epoxy compound based on 100% by weight of compounds having an epoxy group contained in the curable resin composition, 1 to 40 parts by weight of a radical polymerizable compound based on 100 parts by weight of the total amount of the compounds having an epoxy group contained in the curable epoxy resin composition, and 0.01 to 15 parts by weight of the cationic curing agent [0014], and that by using the cationic curing agent within the above range, a cured product having excellent heat resistance, light resistance, and transparency can be obtained [0073], 
In response to the applicant’s argument that each of the remaining dependent claims are patentable at least per the patentability of the respective base claims from which they depend (p. 10), claims 1, 3-4, 6-8, 10, 12-14 and 9 are unpatentable as explained in the rejection of the claims in this Advisory Action.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID KARST whose telephone number is (571)270-7732.  The examiner can normally be reached on Monday-Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/DAVID T KARST/           Primary Examiner, Art Unit 1767